Judgment, Supreme Court, Bronx County, rendered October 15, 1974, convicting defendant-appellant of robbery (second degree), grand larceny (third degree), and the misdemeanor of possession of a weapon, unanimously modified, on the law, to dismiss the larceny and weapon counts, and otherwise affirmed. "Defendant, on the facts of this case, could not have committed the robbery without also committing the grand larceny, the counts being inclusory and concurrent (CPL 300.30, subd 4; People v Hayes, 43 AD2d 99, affd 35 NY2d 907). Where the verdict is comprised of inclusory concurrent counts a verdict of guilty on the greatest count is deemed a dismissal of every lesser count (CPL 300.40, subd 3, par [b]).” (People v Grier, 37 NY2d 847, 848.) Concur—Kupferman, J. P., Birns, Capozzoli and Markewich, JJ.